Citation Nr: 1015192	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  00-22 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
tendinitis of the left shoulder, evaluated as 20 percent 
disabling prior to February 26, 2009.

2.  Entitlement to an increased evaluation for residuals of 
tendinitis of the left shoulder, evaluated as 30 percent 
disabling beginning February 26, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to August 
1968 and from July 1973 to July 1989.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Wichita, Kansas, Regional Office (RO) 
of the Department of Veterans Affairs (VA) and Board remand.  

The Veteran filed a claim for an increased rating for his 
left shoulder disability in April 2000, then rated 10 percent 
disabling.  In an August 2005 decision, the Board denied the 
Veteran's claim.  He appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion of the parties, the Court issued 
an Order in May 2006 remanding that portion of the Board's 
decision concerning an increased rating for the left shoulder 
disability.  Thereafter, the Board vacated the August 2005 
Board decision, and remanded the case twice to obtain VA 
treatment records, to schedule the Veteran for two 
examinations, and to provide him with appropriate notice 
regarding his claim.  


FINDINGS OF FACT

1.  The evidence shows that the service-connected residuals 
of tendinitis of the left shoulder were manifested by 
limitation of motion of the shoulder to midway between side 
and shoulder level, primarily due to pain, prior to February 
26, 2009.  

2.  The evidence shows that the service-connected residuals 
of tendinitis of the left shoulder were manifested by 
limitation of motion of the shoulder to 20 degrees from the 
side, due to pain, fatigue, weakness, and lack of endurance, 
including on repetitive motion, beginning February 26, 2009.  




CONCLUSIONS OF LAW

1.  The criteria are not met for an evaluation greater than 
20 percent for residuals of tendinitis of the left shoulder 
prior to February 26, 2009.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5019 (2009).  

2.  The criteria are not met for an evaluation greater than 
30 percent for residuals of tendinitis of the left shoulder 
beginning February 26, 2009.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5019 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for increase, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to a 
readjudication of the Veteran's claim, a letter dated in 
December 2006 satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by the issuance of a fully 
compliant notification letter followed by a readjudication of 
the claim).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 
881, 887 (Fed. Circ. 2007), rev'd on other grounds, Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  Thus, the Board finds 
that the content requirements of the notice VA is to provide 
have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

The Veteran's service treatment records and identified VA and 
private treatment records have been obtained.  38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159.  The Veteran was also accorded four 
VA examinations with regard to his left shoulder disability.  
38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in 
this case are adequate, and they provide sufficient detail to 
determine the severity of the Veteran's left shoulder 
disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  Finally, there is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  See 
Pelegrini, 18 Vet. App. at 120.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of the 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

Historically, service connection for a left shoulder 
disability has been in effect since the day following the 
Veteran's separation from his first period of service in 
1968.  A rating decision in October 1996 increased the rating 
for the disability to 10 percent, effective from September 
1996.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155.  Disability ratings are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2009).  
Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2.  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Staged ratings are, however, appropriate when the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The report of a VA compensation examination in May 2000 
provides range of motion data for the Veteran's left 
shoulder: forward flexion was possible to 120 degrees and 
abduction was accomplished to 110 degrees; the Veteran could 
internally and externally rotate the shoulder to 45 degrees 
in each direction.  

The VA compensation examiner in May 2004 noted the Veteran's 
complaint of difficulty with any movement of the left 
shoulder, with significant difficulty with overhead motions 
and with abduction.  On examination at that time, motor 
strength in the left upper extremity was 5/5.  Active forward 
flexion was accomplished to 140 degrees, with passive motion 
to 155 degrees.  The Veteran could internally and externally 
rotate the shoulder to 85 degrees in each direction.  
Abduction was not reported.  The examiner indicated that 
there was a positive impingement sign which caused pain, 
although there was no tenderness over the acromioclavicular 
joint.  There was no evidence of muscle wasting.  X-rays of 
the left shoulder in May 2004 showed minimal 
acromioclavicular joint degenerative change.  

The report of a VA compensation examination in January 2007 
recorded flexion was possible to 70 degrees, abduction was 
accomplished to 40 degrees, external rotation was to 25 
degrees, and internal rotation was to 55 degrees.  The 
examiner noted that the Veteran resisted any further range of 
motion due to pain.  Although the examiner recorded the 
Veteran's report that, at times, he had stiffness, giving 
way, locking, fatigability, and lack of endurance, and noted 
the Veteran's statement that, with repetitive use, he was 
additionally limited by pain, weakness, lack of endurance, 
and incoordination, the examiner did not provide an objective 
functional assessment of the disability with regard to those 
factors, including after repetitive use.  

A February 2009 VA examiner recorded the Veteran's complaint 
of pain, weakness, fatigability, and lack of endurance due to 
posterior left shoulder pain that prevented overhead 
activity, with weakness in the shoulder with activity above 
shoulder level.  The Veteran again denied any flare-ups.  He 
indicated that the disability did not affect activities of 
daily living, recreational activities, or driving, but did 
affect his work, in that he had to avoid any overhead 
activity.  On range of motion testing of the left shoulder, 
forward flexion was possible to 30 degrees, abduction to 
20 degrees, and external rotation to 30 degrees; the value 
for internal rotation was reported as "t11 [sic];" the 
examiner noted that the joint was painful on all motion.  
Further on repetitive motion, pain, fatigue, weakness, and 
lack of endurance was shown at 20 degrees, but there was no 
incoordination; pain was noted as the major factor.  Left 
frozen shoulder and possible rotator cuff tear/tendonitis 
were diagnosed.  The examiner ordered a magnetic resonance 
imaging (MRI), noting that 60 percent of people over 60 have 
a rotator cuff tear, and stating that commenting on the 
relationship between such a tear and service would require 
resort to "mere speculation."  The MRI in March 2009 showed 
no degenerative changes; however, the MRI showed a tear of 
the left infraspinatus tendon (rotator cuff tear).  

An August 2007 rating decision increased the rating for the 
left shoulder disability to 20 percent, effective from April 
14, 2000, the date of receipt of the Veteran's claim for an 
increased rating.  See 38 C.F.R. § 3.400 (2009).  Following 
the February 26, 2009, VA compensation examination, a rating 
decision in April 2009 increased the rating to 30 percent, 
effective from February 26, 1009, the date of that 
examination.  Therefore, the issues on appeal are as stated 
on the title page of this decision.  Id.; see also Hart, 21 
Vet. App. at 510.

The evidence of record shows that the Veteran is right-
handed.  Therefore, for rating purposes, his left shoulder is 
considered his minor or non-dominant extremity.  See 38 
C.F.R. § 4.69 (2009).  The service-connected left shoulder 
disability is currently rated as bursitis.  The rating 
schedule does not provide a diagnostic code for tendinitis.  
The regulations indicate that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2009).  The Board 
finds that manifestations of the service-connected tendinitis 
are similar to those of bursitis.  Therefore, rating the 
service-connected disability as bursitis is proper.  Bursitis 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint.  38 C.F.R. 
§ 5.71a, Diagnostic Code 5019.  

Diagnostic Codes 5200 and 5201 provide criteria for 
evaluating the shoulder joint on the basis of limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201 
(2009).  Under Diagnostic Code 5201, limitation of motion of 
the minor arm at shoulder level warrants a 20 percent 
evaluation, limitation of motion of the minor arm midway 
between the side and shoulder level warrants a 20 percent 
evaluation, and limitation of motion of the minor arm to 25 
degrees from the side warrants a 30 percent evaluation; the 
30 percent rating is the maximum rating provided by 
Diagnostic Code 5201 for the minor extremity.  

Under Diagnostic Code 5200, ankylosis of the scapulohumeral 
articulation warrants a 20 percent evaluation for the minor 
arm when it is favorable with abduction to 60 degrees and the 
Veteran can reach his mouth and head.  A 30 percent 
evaluation is warranted for the minor arm with intermediate 
ankylosis between favorable and unfavorable.  A 40 percent 
evaluation is warranted for the minor arm with unfavorable 
ankylosis and abduction limited to 25 degrees from the side.  
The normal range of motion of a shoulder is from 0 degrees to 
180 degrees on forward flexion and abduction, with shoulder 
level existing at 90 degrees, and from 0 degrees to 90 
degrees on external and internal rotation.  See 38 C.F.R. § 
4.71, Plate I (2009).  

Turning first to the period prior to February 26, 2009, the 
range of motion data reported on the May 2000, May 2004, and 
January 2007 examinations meet the criteria for no more than 
a 20 percent rating under Diagnostic Code 5201.  Although the 
January 2007 examiner reported abduction to 40 degrees, that 
value is much closer to midway between the side and shoulder 
level (45 degrees) than to 25 degrees, as required for a 30 
percent rating.  Further, the 70 degrees of forward flexion 
noted on that examination clearly falls squarely within the 
criteria required for a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  These examiners did not 
report any additional impairment or limitation of motion on 
use.  Moreover, none of the VA clinic records throughout the 
appeal period reflects left shoulder complaints concerning 
functional impairment on use.  However, the January 2007 
examiner found that the Veteran resisted any further range of 
motion due to pain.  Accordingly, the reported ranges of 
motion of the Veteran's left shoulder at this examination 
were at the degree where pain limited further motion.

Moreover, a rating in excess of 20 percent prior to February 
26, 2009 is not warranted under other diagnostic codes.  
Ankylosis of the left shoulder and impairment of the humerus 
for the minor extremity was not shown.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5202 (2009).  Therefore, the 
Board concludes that the schedular criteria for a rating 
greater than 20 percent are not met at any time prior to 
February 26, 2009.  

Turning next to a rating in excess of 30 percent for the 
Veteran's left shoulder disability beginning February 26, 
2009, the 30 percent rating that is already in effect for is 
the highest rating available for a limitation of motion of 
the minor shoulder, in the absence of evidence of ankylosis 
of the scapulohumeral joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  No examiner has diagnosed or found 
unfavorable ankylosis of the Veteran's left shoulder.  While 
the February 2009 VA examiner diagnosed "left frozen 
shoulder," the examiner specifically indicated that 
ankylosis was not present.  Moreover, impairment to the 
humerus of the minor arm has not been shown.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  Thus, a schedular rating in 
excess of 30 percent is not warranted for the Veteran's left 
shoulder disability.  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected left shoulder disability with the 
established criteria found in the Rating Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Rating Schedule reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is adequate, and no 
referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 
66749 (1996) (when service-connected disability affects 
employment "in ways not contemplated by the rating 
schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for chronic conjunctivitis inadequate.  
The Veteran's left shoulder disorder is evaluated under to 38 
C.F.R. § 4.71a, Diagnostic Code 5019, the criteria of which 
is found by the Board to specifically contemplate the 
Veteran's level of disability and symptomatology.  As noted 
above, the Veteran's service-connected residuals of 
tendinitis of the left shoulder were manifested by limitation 
of motion of the shoulder to midway between side and shoulder 
level, primarily due to pain, prior to February 26, 2009, and 
by limitation of motion of the shoulder to 20 degrees from 
the side, due to pain, fatigue, weakness, and lack of 
endurance, including on repetitive motion, beginning February 
26, 2009.  When comparing these disability pictures with the 
symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's symptoms are more than adequately 
contemplated by the disabilities rating for his 
service-connected left shoulder disorder.  Ratings in excess 
of these assigned ratings are provided for certain 
manifestations of his left shoulder disorder, but the medical 
evidence reflects that those manifestations are not present 
in this case.  The assigned ratings for the Veteran's left 
shoulder disorder more than reasonably describe the Veteran's 
disability level and symptomatology during the assigned 
periods, and, therefore, the assigned schedular evaluations 
are adequate and no referral is required.  See VAOGCPREC 06-
96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, 
Diagnostic Code 5019.

After a review of the evidence, there is no medical evidence 
of record that would warrant a rating in excess of 20 percent 
prior to August 2009, and a rating in excess of 30 percent 
beginning in August 2009 for the Veteran's service-connected 
left shoulder disorder under any rating criteria at any time 
during the periods pertinent to this appeal.  38 U.S.C.A. § 
5110 (West 2002); see Hart, 21 Vet. App. at 510.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as discussed above, the preponderance of the evidence is 
against the Veteran's claims, and therefore, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

An increased evaluation for residuals of tendinitis of the 
left shoulder, evaluated as 20 percent disabling prior to 
February 26, 2009, is denied.

An increased evaluation for residuals of tendinitis of the 
left shoulder, evaluated as 30 percent disabling beginning 
February 26, 2009, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


